
	
		I
		112th CONGRESS
		2d Session
		H. R. 6502
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Bilbray (for
			 himself, Mrs. Maloney, and
			 Ms. DeLauro) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend title V of the Federal Food, Drug, and Cosmetic
		  Act to provide for extensions of marketing exclusivity periods for drugs in
		  certain combinations of such drugs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Life-Threatening Diseases Compassion
			 through Combination Therapy Act of 2012 .
		2.Promoting the
			 development of combinations of investigational new drugs for serious
			 diseases
			(a)In
			 generalSubchapter A of
			 chapter 5 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.)
			 is amended by inserting, after section 505, the following new section:
				
					505E.Marketing
				exclusivity and priority review for significant drug combinations
						(a)Significant drug
				combination designation
							(1)In
				generalThe Secretary may
				designate a combination of drugs as a significant drug combination if such
				combination of drugs—
								(A)includes 2 or more
				drugs (which may include one or more biologics subject to licensure under
				section 351 of the Public Health Service Act) that—
									(i)when used in
				combination, offer the potential to significantly advance treatment for a
				serious or life-threatening disease; and
									(ii)in combination,
				meet the criteria for codevelopment of drug combinations, as specified in the
				Food and Drug Administration’s guidance document entitled Guidance for
				Industry: Codevelopment of Two or More Unmarketed Investigational Drugs for Use
				in Combination or a successor document; and
									(B)includes at least
				2 drugs that, as of the date on which such designation is made, are not
				approved under section 505 of this Act or licensed under section 351 of the
				Public Health Service Act.
								(2)PurposeThe
				purpose of the designation under
				paragraph (1) is to encourage the
				codevelopment of such drug combinations.
							(3)Task force
				recommendationsIn making
				designations under
				paragraph (1), the Secretary shall
				take into account the recommendations submitted by the codevelopment task force
				under section 3(c)(1) of the Life-Threatening
				Diseases Compassion through Combination Therapy Act of
				2012.
							(4)Requests
								(A)In
				generalThe manufacturer or sponsor of a drug may request that
				the Secretary determine whether a combination of 2 or more drugs is a
				significant drug combination.
								(B)Response to
				requestNot later than 30 days after the submission of the
				request under
				subparagraph (A), the Secretary
				shall review the request and—
									(i)if the combination of drugs subject to the
				request has previously been designated under
				paragraph (1) and the combination of
				drugs continues to meet the requirements for such a designation, the Secretary
				shall provide notice to the person who submitted the request that such
				combination of drugs is a significant drug combination;
									(ii)if the combination of drugs subject to the
				request has not previously been designated under
				paragraph (1), but the combination of
				drugs meets the requirements for such a designation, the Secretary shall
				designate such drug as a significant drug combination under
				paragraph (1) and provide notice to
				the person who submitted the request that such combination of drugs is a
				significant drug combination; or
									(iii)if the combination of drugs subject to the
				request does not meet the requirements for designation as a significant drug
				combination under
				paragraph (1), the Secretary shall
				provide notice to the person who submitted the request that such combination of
				drugs is not a significant drug combination.
									(C)DeadlineA
				request for designation under
				subparagraph (A) shall be made
				concurrently with, or after, submission of an application for the investigation
				of the drug under section 505(i) or section 351(a)(3) of the Public Health
				Service Act, but not later than the first date on which phase I trials for any
				of the drugs involved in the drug combination are completed.
								(b)List of
				significant drug combinations
							(1)Initial
				listNot later than 180 days
				after the date of enactment of the Life-Threatening Diseases Compassion through Combination
				Therapy Act of 2012, the Secretary shall develop, and shall
				publish on the public Web site of the Food and Drug Administration, an initial
				list of combinations of 2 or more drugs that the Secretary has designated as
				significant drug combinations under
				subsection (a).
							(2)UpdateThe
				Secretary shall revise and update the list under
				paragraph (1) on an annual
				basis—
								(A)to include
				additional drug combinations that the Secretary has designated as significant
				drug combinations under
				subsection (a); and
								(B)to exclude drug combinations which were
				previously designated as significant drug combinations under
				subsection (a), but which no longer meet
				the requirements of
				subsection (a)(1)(B) (relating to
				the minimum number of unapproved drugs in a significant drug
				combination).
								(c)Extension of
				market exclusivity
							(1)In
				generalIf, prior to approval of a drug pursuant to an
				application submitted under section 505(b), the Secretary designated a
				significant drug combination under
				subsection (a) that includes such drug,
				then the four- and five-year periods described in subsections (c)(3)(E)(ii) and
				(j)(5)(F)(ii) of section 505, the three-year periods described in clauses (iii)
				and (iv) of subsection (c)(3)(E) and clauses (iii) and (iv) of subsection
				(j)(5)(F) of section 505, or the seven-year period described in section 527, as
				applicable, shall be extended by 6 months for such drug.
							(2)LimitationsParagraph
				(1) does not apply to the approval of—
								(A)a supplement to an application under
				section 505(b) for a drug in a designated significant drug combination, if an
				extension described in
				paragraph (1) is in effect or has
				expired for the original application (or a prior supplement to such
				application); or
								(B)a subsequent application filed by the same
				sponsor or manufacturer of a drug in a designated significant drug combination
				described in
				subparagraph (A) (or a licensor,
				predecessor in interest, or other related entity) for—
									(i)a change (not including a modification to
				the structure of the drug) that results in a new indication, route of
				administration, dosing schedule, dosage form, delivery system, delivery device,
				or strength; or
									(ii)a modification to the structure of the drug
				that does not result in a change in safety or effectiveness.
									(d)Priority
				reviewIf a drug is a drug in
				a significant drug combination designated under
				subsection (a), the Secretary shall
				review and take action on any application submitted for such drug under section
				505(b) or section 351(k) not later than 6 months after receipt by the Secretary
				of such application.
						(e)Significantly
				advance treatment definitionFor purposes of this section, the phrase
				significantly advance treatment means, with respect to a drug
				combination—
							(1)the drug
				combination provides for the treatment of one or more life-threatening or other
				serious diseases or conditions for which no therapy exists; or
							(2)if one or more
				therapies are available for the treatment of such a disease or condition, the
				drug combination is demonstrated, through clinical investigations to cause one
				or more improved effects on serious outcomes of the disease or condition that
				are affected by alternative therapies, such as—
								(A)superiority of the
				drug combination; or
								(B)the drug
				combination minimizes the development of drug resistance,
								in an
				active controlled trial assessing an endpoint reflecting serious
				morbidity..
			(b)Fast track
			 productParagraph (1) of
			 section 506(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356(a))
			 is amended by inserting after if it is intended for the treatment of a
			 serious or life-threatening condition and it demonstrates the potential to
			 address unmet medical needs for such a condition the following:
			 or if such drug is a drug in a significant drug combination designated
			 under section 505E(a).
			3.Codevelopment
			 task force
			(a)EstablishmentNot later than 6 months after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall
			 establish an interagency task force for the purpose of encouraging the
			 codevelopment of drugs in significant drug combinations.
			(b)MembershipThe
			 membership of the task force under
			 subsection (a) shall include experts
			 on—
				(1)basic and
			 translational research; and
				(2)preclinical and
			 clinical drug development related to serious and life-threatening diseases,
			 including cancer.
				(c)DutiesThe
			 task force under
			 subsection (a) shall have the following
			 duties:
				(1)Recommended
			 significant drug combination list
					(A)Initial
			 recommendationsThe task
			 force shall develop a list of types of drug combinations that the task force
			 recommends that the Secretary designate as significant drug combinations under
			 section 505E of the Federal Food, Drug, and Cosmetic Act.
					(B)Public
			 commentThe task force shall make the list developed under
			 subparagraph (A) publicly available,
			 and shall provide an opportunity for members of the public to comment on the
			 content of such list.
					(C)Revised
			 recommendationsNot later
			 than 60 days after making the list publicly available under
			 subparagraph (B), the task force shall
			 revise the list under
			 subparagraph (A) in response to the
			 comments received under
			 subparagraph (B) and shall submit such
			 revised list to the Secretary and the Congress.
					(D)UpdatesOn
			 an annual basis, the task force shall submit to the Secretary and the Congress
			 updates to the list under
			 subparagraph (C), after making such
			 updates publicly available and providing an opportunity for public
			 comment.
					(2)Policy
			 report
					(A)In
			 generalNot later than one year after the date of enactment of
			 this Act, and annually thereafter, the task force shall submit to the Secretary
			 and the Congress a report that—
						(i)identifies—
							(I)issues that present challenges to the
			 codevelopment of drugs in significant drug combinations; and
							(II)opportunities to further support the
			 codevelopment of drugs in significant drug combinations; and
							(ii)contains recommendations to the Secretary
			 and the Congress on policy changes that could provide additional support for
			 the codevelopment of drugs in significant drug combinations.
						(B)Public
			 commentBefore submitting the report under
			 subparagraph (A), the task force shall
			 make a draft of the report publicly available, and shall provide an opportunity
			 for members of the public to comment on such report.
					(d)Application of
			 FACASection 14 of the
			 Federal Advisory Committee Act shall not apply to the duration of the task
			 force under
			 subsection (a).
			(e)Significant drug
			 combination definedFor purposes of this section, the term
			 significant drug combination means a combination of 2 or more
			 drugs (which may include one or more biologics subject to licensure under
			 section 351 of the Public Health Service Act) that—
				(1)when used in
			 combination, offer the potential to significantly advance treatment for a
			 serious or life-threatening disease;
				(2)in combination,
			 meet the criteria for codevelopment of drug combinations, as specified in the
			 Food and Drug Administration’s guidance document entitled Guidance for
			 Industry: Codevelopment of Two or More Unmarketed Investigational Drugs for Use
			 in Combination or a successor document; and
				(3)includes at least
			 2 drugs that are not approved under section 505 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355) or licensed under section 351 of the Public Health
			 Service Act (42 U.S.C. 262).
				4.Study
			(a)In
			 generalThe Secretary of
			 Health and Human Services shall conduct a study on the impact of the extensions
			 of exclusivity under section 505E(c) of the Federal Food, Drug, and Cosmetic
			 Act, as added by section 2, on the development of significant drug
			 combinations, as defined in section 3(e).
			(b)Interim
			 findingsThe Secretary shall—
				(1)make the interim
			 findings from the study under
			 subsection (a) available to the task force
			 under section 4 and the public; and
				(2)shall provide an
			 opportunity for the task force and members of the public to make comments on
			 such findings.
				(c)Final
			 findingsNot later than 5
			 years after the date of the enactment of this Act, after providing the
			 opportunity for comment described in
			 subsection (b), the Secretary shall submit
			 the findings of the study under
			 subsection (a) to the Congress.
			
